Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 11, 14-20 and 31-33 in the reply filed on July 29, 2021 is acknowledged.
Claims 34, 37-38, 44, 47-48, 50-52, 64, 66-67, 72-73 and 75-81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2021.  Note that claims 64 and 66-67 were missing from the restriction requirement but are properly grouped with nonelected Group II, drawn to an apparatus.
Claim Objections
Claims 1-7, 11, 14-20 and 31-33 are objected to because of the following informalities:  in claim 1, line 13, “such that such that” should be amended such as “such that .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “varying the rotational position of the dynamic mixer over time” which lacks antecedent basis making it unclear to what it refers.  Note that “rotation” is introduced in claim 4, and the Examiner suggests the following amendments for claim 11.
11. (Currently Amended) A process as defined in claim [[1]] 4, wherein performing the rotation of the elements of the dynamic mixer includes varying a rotational position of the elements of the dynamic mixer over time;
wherein varying the rotational position of the dynamic mixer over time includes
causing the rotational position to vary substantially continuously over a time interval between a first rotational position threshold and a second rotational position threshold.

Claim 16 recites “the rotational position of the dynamic mixer” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests the following amendments for claim 16.
16. (Currently Amended) A process as defined in claim 1, wherein the specific radial orientation defines a rotational position of the dynamic mixer, wherein the rotational position of the dynamic mixer has a rate of change over time defining a rotational speed of the dynamic mixer, wherein the rotational speed is greater than zero during the applying of the dividing, overturning and combining motion.

Claim 31 recites “the step” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests the following amendments: “a step”.

Claim 32 recites “the step” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests the following amendments: “a step”.
Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 14, 16-18, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 2018/0304516) in view of Rowland (US 3,422,175).
Strachan (US 2018/0304516) discloses a process for creating color effects using extrudable material ([0004], [0006], [0047], [0049]-[0050]; figs. 2A-2B, 4A-4B, 5), said process comprising:
a) providing a flow of a first viscous material of a first color with a first rate of flow ([0004], [0006], [0047], [0049]-[0050]; figs. 2A-2B, 4A-4B, 5; one of the extruders provides a flow of a first viscous material of a first color);
b) providing a flow of a second viscous material of a second color different from the first color with a second rate of flow ([0004], [0006], [0047], [0049]-[0050]; figs. 2A-2B, 4A-4B, 5; another of the extruders provides a flow of a second viscous material of a second color);
c) combining in a predetermined pattern the flow of the first viscous material and the flow of the second viscous material to form a stream of combined viscous material, the stream comprising a first band of the first color and a second band of the second color, the second band being adjacent to the first band ([0004], [0006], [0047], [0049]-[0050]; figs. 2A-2B, 4A-4B, 5; fig. 5 and [0050] disclose combining in a layered pattern by a feed block 215 the flow of the first viscous material and the flow of the second viscous material to form a stream 525 of combined layered viscous material, the stream comprising a first band of the first color and a second band of the second color, the second band being adjacent to the first band (fig. 5));
d) feeding the stream of combined viscous material through a dynamic mixer 400 configured for applying a dividing, overturning and combining motion to said stream of combined viscous material to partially mix the first viscous material and the second viscous material, such that such that upon exiting the dynamic mixer, the first material of the first color and the second material of the second color form a color pattern in the stream of combined viscous material, wherein said dynamic mixer has elements configured for acquiring a specific radial orientation in a range of radial orientations ([0004], [0006], [0047], [0049]-[0050]; figs. 2A-2B, 4A-4B, 5; dynamic mixer 400 includes plural movable (dynamic) surfaces 402 (see structure of elements 402 in figs. 4A-4B) which are capable of applying a dividing, overturning and combining motion to said stream of combined viscous material to partially mix the first viscous material and the second viscous material, such that upon exiting the dynamic mixer, the first material of the first color and the second material of the second color form a color pattern (see swirl pattern 530 in fig. 5A) in the stream of combined viscous material, the mixer elements defined by surfaces 402 (see structure of elements 402 in figs. 4A-4B) have a specific radial orientation in a range of radial orientations relative to the passage in which they are placed as shown in figs. 4A-4B);
(Claim 2) wherein in the stream of combined viscous material the first band and second band remain and the stream of combined viscous material further comprises a third band of a third color that is different from the first and second colors ([0004], [0006], [0047], [0049]-[0050]; figs. 2A-2B, 4A-4B, 5; the plurality of extruders can provide a plurality of different colors including a first, second and third color that respectively define the first, second and third bands; fig. 5A shows different colored layers (bands) 525 provided by extruders);
(Claim 3) wherein the first band, the second band and the third band are twisted with one another in the stream of combined viscous material ([0049], “intertwining” (twisted) patterns; [0050], “swirl” (twisted) pattern; figs. 5A shows “swirl” (twisted) pattern 530);
(Claim 31) wherein after applying the dividing, overturning and combining motion, said process includes the step of forming said stream of combined viscous material into a sheet [0049]-[0051]; and
(Claim 33) wherein after applying the dividing, overturning and combining motion, feeding the stream of combined viscous material through a die 135 for forming a sheet of material comprising undulating color bands oriented along a longitudinal extent of the sheet [0049]-[0051] (fig. 5A shows the undulating color bands oriented along a longitudinal extent of the sheet 535).
However, Strachan (US 2018/0304516) does not disclose said process comprising varying the specific radial orientation of the elements of the dynamic mixer during the applying of the dividing, overturning and combining motion to the stream of combined viscous material to cause variations in the color pattern in the stream of combined viscous material.
Strachan (US 2018/0304516) further discloses that dynamic mixer (agitator) 400 enables varying patterns and that Rowland (US 3,422,175) discloses using an agitator for imparting a pattern [0049].
	Rowland (US 3,422,175) discloses a process for creating color effects using extrudable material (abstract), said process comprising: 
feeding a stream of combined viscous material through a dynamic mixer to partially mix the first viscous material and the second viscous material, such that such that upon exiting the dynamic (agitation) mixer, the first material of the first color and the second material of the second color form a color pattern in the stream of combined viscous material, and 
 varying the specific radial orientation of the elements of the dynamic mixer during mixing of the stream of combined viscous material to cause variations in the color pattern in the stream of combined viscous material (col. 2, line 20, to col. 5, line 57; the dynamic mixer is a rotatable means (col. 3, lines 33-37); the dynamic mixer can be a single stirring element (col. 2, lines 53-57; col. 5, lines 6-10); variations in the swirl pattern along the length of the sheet may be caused by varying the (rotatable) speed of the agitation either cyclically or irregularly (col. 3, lines 3-6); wide variation in pattern design which can be increased by varying the speed of stirring elements (col. 5, lines 49-53).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of Strachan (US 2018/0304516) by varying the specific radial orientation of the elements of the dynamic mixer during the applying of the dividing, overturning and combining motion to the stream of combined viscous material to cause variations in the color pattern in the stream of combined viscous material by rotating the elements of the dynamic mixer because Strachan (US 2018/0304516: [0049]) discloses that the rotating dynamic mixer (agitator) of Rowland (US 3,422,175) is known in the art for imparting a pattern and because varying rotation speed of the rotating dynamic mixer to cause variations in the color pattern are known in the art, as recited by Rowland (US 3,422,175), and would enable varying of the color pattern of Strachan (US 2018/0304516).  
As to claim 4, note that the combination above would vary the specific radial orientation of the elements of the dynamic mixer by performing a rotation of the elements of the dynamic mixer by a predetermined amount to vary the specific radial orientation of the elements of the dynamic mixer during the applying of the dividing, overturning and combining motion to the stream of combined viscous material (i.e., the combination of prior art discloses such rotation of the elements; Rowland (US 3,422,175) discloses rotating at a speed or varying the speed either cyclically or irregularly (col. 3, lines 1-6) which would rotate by a predetermined amount).
As to claim 5, note that if the speed is varied cyclically as mentioned by Rowland above, then the rotation of the elements of the dynamic mixer by the pre-determined amount is performed repeatedly over time during the applying of the dividing, overturning and combining motion to the stream of combined viscous material.  Note that it would be well within an artisan of ordinary skill in view of the cycle teachings of Rowland (US 3,422,175) that cycle characteristics would be considered, such as cycle times and rotation speeds during the cycles, in finding desired swirl patterns.   Thus, it would be further obvious through routine experimentation in view of such teachings to vary cycle times and rotation speeds within a cycle to find desired swirl patterns with a reasonable expectation of success.  Thus, for example, if the rotation speed is varied between slow and fast speeds cyclically with equal cycle times, then the slow and fast speed cycles would repeatedly rotate the dynamic mixer by respective pre-determined amounts depending upon the respective cycle times and rotation speeds.
	As to claim 6, note that if the speed is varied cyclically as mentioned by Rowland (US 3,422,175) above, the rotation of the elements of the dynamic mixer by the pre-determined amount is performed repeatedly at regular intervals over time during the applying of the dividing, overturning and combining motion to the stream of combined viscous material.  Thus, for example, if the rotation speed if varied between slow and fast speeds cyclically with equal cycle times, then the pre-determined amount (amount of rotation is dependent upon cycle time and speed) is performed repeatedly at regular intervals over time (i.e., at the equal cycle times).
As to claim 7, it would have been further obvious to vary cycle times, as mentioned above. Note that there is a range of times, depending upon the rotation speed, where the rotation of the dynamic mixer includes a rotation by an angle of rotation greater than 0° and less than or equal to 360°.  It would be further obvious through routine experimentation to modify the cycle times with such a range of times as mentioned above in view of the teachings to vary cycle times to find desired swirl patterns with a reasonable expectation of success.
	As to claim 11, as mentioned above note that it would be well within an artisan of ordinary skill in view of the cycle teachings of Rowland (US 3,422,175) that cycle characteristics would be considered, such as cycle times and rotation speeds during the cycles, in finding desired swirl patterns.   Thus, it would be further obvious through routine experimentation in view of such teachings to vary cycle times and rotation speeds within a cycle to find desired swirl patterns with a reasonable expectation of success.  If the speed is varied cyclically as mentioned by Rowland (US 3,422,175) above between fast and slow cycle speeds, then varying the rotational position of the dynamic mixer over time would include causing the rotational position to vary substantially continuously over a time interval between a first rotational position threshold (i.e., the rotational position at the beginning or end of the fast speed cycle) and a second rotational position threshold (i.e., the rotational position at the beginning or end of the slow speed cycle).  Claim 11 does not require the first and second rotational position thresholds to be different.  Even if they were different, note that for various combinations of cycle time and cycle speed, the rotational position of the dynamic mixer can be at a first rotational position at the end of the fast cycle, and the rotational position of the dynamic mixer can be at a second rotational position (different from the first rotational position) at the end of a slow cycle.
As to claim 14, it would have been obvious to further modify the fast and slow cycle example mentioned for claim 11 above by varying the rotational speeds of the at least one of the fast and slow cycles after a period of time because Rowland (US 3,422,175) teaches varying the rotational speeds to vary the spiral patterns, as mentioned above.  Note that for various cycle times and speeds, varying the rotational speeds of the at least one of the fast and slow cycles after a period of time would alter at least one of the first rotational position threshold and the second rotational position threshold in order to cause variations in the color pattern in the stream of combined viscous material.
As to claim 16, Rowland (US 3,422,175) discloses rotating the dynamic mixer at a rotational speed to produce a swirl pattern and varying the rotational speed to vary the swirl pattern (col. 2, line 20, to col. 3, line 48).  Thus, the rotational speed (which relates to the rotational position of the dynamic mixer) causes a rate of change of the rotational position, wherein the rotational speed is greater than zero (i.e., having a speed is a speed greater than zero) during the applying of the dividing, overturning and combining motion.
As to claims 17 and 18, Rowland (US 3,422,175) discloses rotating the dynamic mixer at a rotational speed to produce a swirl pattern and varying the rotational speed to vary the swirl pattern (col. 2, line 20, to col. 3, line 48).  In view of such teachings, if a substantially constant swirl pattern is desired then the rotational speed would remain substantially constant over time, and if a varying swirl pattern is desired then the rotational speed would be varied over time.
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 2018/0304516) in view of Rowland (US 3,422,175) as applied to claims 1-7, 11, 14, 16-18, 31 and 33 above, and further in view of Lang (US 2018/0107351).
Strachan (US 2018/0304516) and Rowland (US 3,422,175) do not disclose the limitations of claims 15 and 19.
Lang (US 2018/0107351) discloses:
(Claim 15) a control interface 1 for inputting control commands by a user to control a plant or machine including an extruder for manufacturing a product from thermoplastic, wherein the control commands provided by the user over the control interface 1 are processed to control the plant or machine (abstract; [0002]-[0003], [0014], [0083], [0094]-[0096], [0098]-[0110], [0122]-[0126]; figs. 1-2); and 
(Claim 19) processing the control commands provided by a user over a control interface 1 to control ([0083], commands are selected by a user and executed (processed)).
(Claim 15) It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the altering the at least one of the first rotational position threshold and the second rotational position threshold to further include modifying the at least one of the first rotational position threshold and the second rotational position threshold at least in part based on control commands provided by a user through a control interface because such control interfaces are known, as recited by Lang (US 2018/0107351), and would enable interface control of a plant or machine which performs the process.
(Claim 19) It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the process to include processing control commands provided by a user over a control interface to set the rotational speed of the dynamic mixer because such control interfaces are known, as recited by Lang (US 2018/0107351), and would enable interface control of a plant or machine which performs the process.
Claims 20 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 2018/0304516) in view of Rowland (US 3,422,175) as applied to claims 1-7, 11, 14, 16-18, 31 and 33 above, and further in view of Murray (US 2,632,204).
Strachan (US 2018/0304516) and Rowland (US 3,422,175) do not disclose the limitations of claim 20.  
Murray (US 2,632,204) discloses a process for creating color effects using extrudable materials, said process comprising:
a) providing a flow of a first viscous material of a first color via an extrusion screw 13 (col. 2, line 41, to col. 3, line 32);
b) providing a flow of a second viscous material of a second color different from the first color via an extrusion screw 26 (col. 2, line 41, to col. 3, line 32; a plastic material of a different shade (color) is conveyed by screw 26);
c) combining and mixing the flows to partially mix the first viscous material and the second viscous material, such that the first material of the first color and the second material of the second color form a color pattern in a stream of combined viscous material (col. 3, lines 26-41);
(Claim 20) wherein:
a) the flow of the first viscous material is associated with a first rate of flow, wherein providing the flow of the first viscous material of the first color includes varying the first rate of flow over time; and 
b) the flow the flow of the second viscous material is associated with a second rate of flow (col. 2, lines 7-15; col. 3, lines 42-49; varying one or both rates of flow will produce non-uniform (varying) variegated patterns; and 
(Claim 32) wherein after the combining and mixing step, said process includes the step of forming said stream of combined viscous material into a flat strip (sheet), rod or tube via a die (col. 4, lines 56-61).
(Claim 20) It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the process by varying a first rate of flow of the first material over time, as disclosed by Murray (US 2,632,204), because such a modification is known in the art and would enable varying the swirl (variegated) patterns.
(Claim 32) It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the process by forming the combined viscous material into a tube via a die, as disclosed by Murray (US 2,632,204), because such a modification is known in the art and would enable production of a different shaped product (other than a sheet) which shape (tube) is known in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/               Examiner, Art Unit 1744                                                                                                                                                                                         
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744